Citation Nr: 1234963	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  07-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1974.  He died in July 2002.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In May 2011, the appellant testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is also associated with the claims folder.

In a September 2011 decision, the Board reopened the appellant's claim for entitlement to service connection for the Veteran's cause of death and remanded the matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."



FINDINGS OF FACT

1.  The Veteran died in July 2002.  According to the Certificate of Death, the immediate cause of death was respiratory failure due to refractory non small cell lung cancer.

2.  At the time of his death, service connection was not in effect for any condition.

3.  The Veteran was likely exposed to asbestos in service.

4.  The preponderance of the evidence shows that the Veteran's fatal lung cancer began many years after service and was not shown to be the result of service or any incident of service, including conceded asbestos exposure.


CONCLUSION OF LAW

The cause of the Veteran's death, refractory non small cell lung cancer, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the appellant was notified by the RO and AMC via letters dated in April 2007 and October 2011 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection was awarded.  The April 2007 letter accordingly predated the initial adjudication by the RO in June 2007.  Thereafter, her claim was readjudicated in a July 2012 SSOC.

Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  The appellant submitted private treatment records, internet treatise evidence, and multiple written statements discussing her contentions.  Neither the appellant nor her representative has identified any outstanding pertinent evidence related to the claim for entitlement to service connection for the cause of the Veteran's death.  In fact, on top of a binder of documents submitted in November 2011, the appellant specifically indicated that she had submitted all the remaining private treatment records pertaining to the Veteran's lung cancer and informed VA that all other records had been purged, including x-ray reports. 

The appellant was also provided an opportunity to set forth her contentions before the undersigned during the Travel Board hearing in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.

During the May 2011 hearing, the undersigned discussed the appellant's claim for benefits and the need to show evidence of a casual connection between the Veteran's cause of death and events during service, to include asbestos exposure.  Moreover, neither the appellant nor her representative has either asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  The appellant, through her testimony, also demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.

In addition, VA medical opinions with respect to the service connection claim on appeal were obtained in April 2004, May 2007, and January 2012.  VA's duty to assist additionally specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326 (2011).  In the context of DIC claims, provision of a medical opinion or other medical analysis is pursuant to 38 U.S.C.A. § 5103A(a) rather than the above cited statute and regulations which pertain only to claims for disability compensation.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2012 VA medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  In particular, the examiner considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion in this appeal has been met.  38 U.S.C.A. § 5103A(a).

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

When any veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310 (West 2002).  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.  38 C.F.R. § 3.312 (2011).

A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b) (2011).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2011).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 and Supp. 2011); 38 C.F.R. § 3.303(d) (2011).  

For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); see also McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, Subsection h (Dec. 13, 2005).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

The Federal Circuit also has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  The Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the Federal Circuit held that lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).


Factual Background and Analysis

The appellant contends that refractory non small cell lung cancer, the immediate cause of death for her spouse, was caused by his military service.  More specifically, she has asserted that asbestos exposure during active service caused the Veteran to develop lung cancer many years after service.

Service treatment records are void of any complaints, treatment, or diagnosis of lung cancer in service.  However, service personnel records show that the Veteran served on board the USS Kitty Hawk and USS Oriskany during his period of active service from October 1973 to October 1974.  

The appellant indicated that the Veteran performed maintenance duties that exposed him to asbestos when he had to cut away insulation to get to areas of repair while stationed on Navy ships.  In an April 2002 private treatment record, the Veteran discussed his in-service naval duties, noting work in the carpentry shop and hydraulics.  He reported being exposed to asbestos while in the military, starting to smoke at age 16, quitting use of tobacco in April 2002, and having an approximately 90 pack year smoking history.  In addition, in a May 2004 rating decision, the RO highlighted that the Veteran's service personnel records showed that he served aboard two aircraft carriers as a fireman (a military occupation considered to have a high probability for asbestos exposure). 

Resolving all reasonable doubt in the appellant's favor, the Board finds that the her contentions and the Veteran's prior statements regarding in-service exposure to asbestos, as well as information contained in his service personnel records, are consistent with his military service, and thus for the purpose of this inquiry the Board will proceed as though he was exposed to asbestos during service.  

Post-service private treatment notes dated in 2002 revealed that the Veteran received care for progressive dyspnea and hypoxemia secondary to progressive and malignant pleural effusions, showed findings of right paratracheal and right suprahilar fullness, and documented metastatic poorly differentiated adenocarcinoma in the right paratracheal lymph nodes (also referred to as advanced non-small cell lung cancer).  He was noted to have a 75-pack-year history of smoking, recently discontinue tobacco and ethanol use, undergo concurrent chemotherapy and radiation therapy as well as additional surgical procedures, and discussed a family history of cancer, including his father being diagnosed with lung cancer at age 42.  A February 2002 CT chest with contrast report listed an impression of increase in size of previously existing aorticopulmonary window lymph nodes, development of right peritracheal and right suprahilar lymphadenopathy, differential diagnosis including infectious and neoplastic disease, and no pulmonary masses or infiltrates.  

The Veteran died in July 2002.  His death certificate listed the immediate cause of his death as respiratory failure due to refractory non small cell lung cancer.  At the time of his death, evidence of record detailed that the Veteran was not service-connected for any disability.

The Board emphasizes the multi-year gap between the Veteran's discharge from active service in 1974 and initial documented symptoms related to lung cancer in approximately 2002 (nearly a 30-year gap).  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Given the absence of a diagnosis and treatment for lung cancer for many years after service, the evidence does not support a finding that this disorder was related to active duty service based on continuity of symptomatology.

Even if the Veteran was exposed to asbestos in service, mere exposure to a potentially harmful agent is insufficient for eligibility for VA disability benefits. The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between the current disability and exposure to asbestos in service.  Hickson v. West, 12 Vet. App. 247 (1999).

In this case, the Board finds that the weight of the competent evidence does not otherwise attribute the Veteran's death, or his lung cancer, to service.  As noted above, there was no indication of lung cancer in the Veteran's service treatment records, nor within one year of release of active duty.  The lung cancer findings described in post-service private treatment records were noted to be recent, not to be shown as originating in service, and not to have in-service onset or aggravation or onset within any applicable presumptive period. 

Next, service connection may be granted when the evidence establishes a medical nexus or causal relationship between active duty service and the Veteran's cause of death, lung cancer.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's lung cancer to in-service asbestos exposure, despite the appellant's contentions to the contrary.  The Board will now provide a detailed discussion and analysis of numerous private and VA medical opinions of record. 

In a February 2004 statement, a private physician, R. Y., M. D., noted the Veteran's secondary exposure to asbestos through his father (a Navy officer) and as an adult in the Navy.  Given the early onset of exposure to asbestos, he opined that he considered it plausible that asbestos exposure increased significantly the Veteran's risk for lung cancer.  

In an April 2004 VA medical opinion, a VA physician reviewed the claims file and concluded that it was less likely as not that the Veteran's lung cancer was due to any in-service asbestos exposure.  It was noted that the Veteran did not have a history of a pulmonary or respiratory condition, asbestosis, or pulmonary plaque formation.  He also indicated that no mention was made of radiographic or other diagnostic imaging findings suspicious for pleural plaque, mesothelioma, or interstitial lung disease with respect to evaluation of the Veteran's lung tumor and that there was no mention of specific findings of asbestos fibers associated with his lung biopsy.  It was further noted that medical literature generally estimated that approximately 10% and no more than 15% of lung cancers were due solely to occupational exposure such as asbestos and that lung cancer as a result of asbestos exposure was more likely to be present in persons who develop pulmonary dysfunction associated with interstitial fibrosis, pleural plaque formation, and/or mesothelioma.  The VA physician highlighted that the incidence of asbestos-related lung cancer in the complete absence of the aforementioned symptoms of pulmonary asbestosis is low.  He further concluded that the bulk of the evidence indicated that the Veteran's cancer risk was largely due to his smoking history.  Noted in this regard was the approximated frequency and duration of his smoking and that he did not have a history of any smoking-related disease prior to the onset of his terminal illness.  Additionally, he cited to medical literature that found the most common cause of lung cancer was attributed to cigarette smoking, which accounted for approximately 90% of all lung cancer.   

In a November 2005 statement, J. W., M. D., Associate Chief of Respiratory and Critical Care Medicine at a private medical facility, noted that the Veteran's history included smoking and asbestos exposure that the most common cause of lung cancer is smoking, and that asbestos exposure combined with smoking increases the risk of developing lung cancer 50-100 fold.  He then concluded that while it may be difficult to determine what percent of which risk factor contributed to the development of the Veteran's lung cancer, it was reasonable to believe that asbestos exposure contributed and increased his risk of developing lung cancer.  Finally, the private physician indicated that the lack of radiographic demonstration of pleural plaques or interstitial lung disease from asbestos exposure does not preclude asbestos exposure as a contributing factor to the development of the Veteran's lung cancer.   

In May 2007 VA medical opinion, a second VA physician noted his review of a selection of evidence of record.  He concluded that any asbestos exposure did not materially or substantially contribute or cause the Veteran's death, discussing his agreement with the prior VA examiner.  In his experience, the physician indicated that merely being around asbestos-containing products was not enough to invoke asbestos as an etiology when all clinical evidence, including the Veteran's computerized axial tomography scan, failed to reveal any asbestosis.  

In July 2009 and May 2011 statements, Dr. D. P., a diagnostic radiologist, noted that the Veteran was a smoker and had been exposed to asbestos as well as that smoking and asbestos exposure increased the risk, presumably of lung cancer, 50 to 100 times.  The physician then indicated that a review of the Veteran's X-rays revealed imaging evidence of prior asbestos exposure, noting that "the presence of asbestos markers on chest X-rays and the occurrence of lung cancer is a significant consideration to the link between the two, with asbestos playing a significant role in enhancing the probability of the development of such a disease process."  Dr. D. P. finally determined that asbestos must be considered a significant factor in the Veteran's development of lung cancer and consequential death short of proof otherwise.  Attached to the physician's opinions was his interpretation of the Veteran's February 2002 chest X-ray findings, which was noted to reveal bilateral parenchymal changes and bilateral non-calcified pleural plaquing consistent with the radiographic diagnosis of asbestosis.  In that record, he reported that the film was overexposed, in slight improper position, and showed some loss of details in lung apices.

Each of these opinions has been found to be flawed in some aspect.  As an initial matter, each of the medical opinions, private or VA, did not have the benefit of review of the complete record.  There is no indication that any of the private physicians that executed the February 2004, November 2005, July 2009, and May 2011 opinions of record had access to the Veteran's claims file (regardless of the appellant's unsupported assertions to the contrary).  It follows that the private medical opinions rendered by them likely were not fully informed by all of the evidence then available regarding the Veteran's medical history.  While both VA physicians reviewed the claims file at the time of their 2004 and 2007 opinions, a substantial amount of evidence has been added to the record since their reports.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board further notes that the private physician's use of the word "plausible" renders his February 2004 opinion speculative and general.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Additional private medical opinions dated in November 2005 and July 2009 (with the May 2011 opinion being substantively duplicative of the July 2009 statement) are also found to be of diminished probative value.  In his November 2005 private medical opinion, J. W., M. D. specifically indicated that he found it difficult to determine what percent of which risk factor contributed to the development of the Veteran's lung cancer.  His conclusion that it was reasonable to believe that asbestos exposure contributed and increased the Veteran's risk of developing lung cancer is also found to be inconclusive, as it clearly does not rise to the level of causality as contemplated by 38 C.F.R. § 3.312.  The July 2009 and May 2011 opinions from Dr. D. P. are also deemed inadequate, as the conclusions reached within were patently inconsistent with evidence of record as well as based on his reliance on an interpretation of a film characterized as flawed by his own admission.    

Thereafter, in September 2011, the Board remanded this matter to obtain a comprehensive medical opinion from a VA pulmonologist in order to resolve the conflicts inherent to the private and VA medical opinions discussed above.  

In a January 2012 VA medical opinion, the examiner, a VA board certified pulmonologist, discussed his review of the claims file, to include documents provided by the appellant and provided a medical opinion in accordance with the September 2011 BVA remand instructions.  After careful review of the provided information, the January 2012 VA examiner concluded that the Veteran's lung carcinoma was less likely than not (less than 50 percent) due to any occupational asbestos exposure that he may have sustained during his military service and more likely than not attributed to his significant tobacco smoking history.  

The January 2012 VA physician's conclusions that the Veteran's lung carcinoma was less likely than not due to in-service asbestos exposure and more likely than not attributed to his significant tobacco smoking history were supported by his detailed review of the entire record.  The January 2012 VA physician highlighted pertinent facts from the Veteran's medical history in his medical opinion.  For instance, he noted that the Veteran's extensive tobacco smoking history starting at age 16 and spanning until 2002.  He also commented that the Veteran's exposure time to asbestos was limited (less than two years).  

In the next section of his medical opinion, the January 2012 VA physician conducted an analysis of the numerous medical opinions of record.  He first noted his agreement with the April 2004 VA examiner's conclusions regarding the Veteran's in-service asbestos exposure and the absence of radiographic asbestosis or pleural abnormalities to support asbestos exposure.  The January 2012 VA physician then discussed the flaws he found in the July 2009 and May 2011 statements from Dr. D. P.  He emphasized that the conclusions of Dr. D. P. that the Veteran had a radiographic diagnosis of asbestosis were not reported on the original interpretation of the February 2002 radiograph nor were they reported on many other interpretations preceding and following by other radiologists.  The January 2012 VA physician then cited to numerous radiographic interpretations dated from 1997 to 2002 in the record that did not mention any radiographic asbestosis findings.  He further noted the admission from Dr. D. P. that the copied February 2002 radiograph film was overexposed and had some loss of detail.  The January 2012 VA physician also found Dr. D. P.'s July 2009 statement that asbestos must be considered a significant factor in the Veteran's development of lung cancer and consequential death to be inconclusive because the private physician did not assign percentages or portions to the causes of lung cancer in the Veteran.  The January 2012 VA physician also found the February 2004 statement from R. Y., M. D. and the November 2005 statement from J. W., M. D. to be equally inconclusive.  

The January 2012 VA physician then discussed his review of treatise evidence submitted by the appellant.  He initially noted that many of the treatise articles were taken from internet/lay press and did not show objective evidence/citations regarding causation between asbestos exposure and lung cancer.  The January 2012 VA physician also found that the medical treatise evidence submitted by the appellant repeatedly and incorrectly interchanged the disorders of mesothelioma and lung cancer.  

In the final section of the January 2012 VA medical opinion, the VA physician included numerous citations to medical treatise resources to support his medical conclusions that:  (1) Cigarette smoke appeared to be a greater risk factor than asbestos exposure in the induction of lung cancer; (2) There was currently no acceptable method to estimate cancer risk from asbestos exposure (especially with tobacco smokers); (3) The presence of radiographic asbestosis (not clearly documented in this veteran) may increase the risk of lung cancer associated with asbestos exposure; (4) Adenocarcinoma (seen in this veteran) was more often seen in asbestos-exposed subjects compared with other forms of non-mesothelioma lung cancer; and (5) While the average age of a person's lung cancer diagnosis was 71 years, lung cancer did occur in younger adults and children.

Based on all of the above, the January 2012 VA physician came to the conclusion the Veteran's lung carcinoma was less likely than not due to in-service asbestos exposure and more likely than not attributed to his significant tobacco smoking history.  As shown above, the January 2012 VA physician's medical opinion was supported by his detailed review of the entire record, his analysis of the numerous medical opinions of record, his citation to and discussion of information from multiple medical resources, and his thorough and well-reasoned rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  

The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  In this case, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's cause of death, lung cancer, was casually related to conceded in-service asbestos exposure weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In support of her claim, the appellant submitted multiple internet articles about asbestos exposure, asbestos diseases, and cancer risks.  For example, in an article entitled Environmental Health and Safety, she highlighted the passage that stated there was a synergistic effect between smoking and asbestos exposure, which creates an extreme susceptibility to lung cancer.  In another article entitled Asbestos Exposure and Cancer Risk, she highlighted the passages discussing use of asbestos in the shipbuilding industry, use of chest X-ray as the most common tool to detect asbestos-related diseases, and the position that symptoms of asbestos-related diseases may not become apparent for many decades after exposure.  It was further noted in the article that smokers who are exposed to asbestos have a risk of developing lung cancer that is greater than the individual risks from asbestos and smoking added together.  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the internet research materials associated with the file were general in nature, did not specifically relate to the facts and circumstances surrounding this particular case, and were not accompanied by the opinion of any medical expert.  In addition, as discussed above, the January 2012 VA examiner found the submitted treatise evidence to be without objective evidence/citations regarding causation between asbestos exposure and lung cancer.

In written statements of record as well as during her May 2011 hearing, the appellant asserted that asbestos exposure during active service caused the Veteran to develop lung cancer.  She argued that his exposure to asbestos during service contributed to his lung cancer at the early age of 47 as well as asserted that her spouse did not have to have asbestosis to have asbestos caused disease of lung cancer.  She also reported that the Veteran had no post-service asbestos exposure, had multiple older siblings that were heavy smokers with no signs of cancer, and was not always a heavy smoker during the course of his life.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement that there be a nexus between military service and a claimed condition. 

In this case, however, the appellant is not competent to provide testimony regarding the etiology of the Veteran's lung cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because cancer is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  

The Board also accords the appellant's statements regarding the etiology of the Veteran's lung cancer no probative value as she is not competent to opine on such complex medical questions.  These assertions are not found to be credible as they are inconsistent with the probative medical evidence of record discussed at length above.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Thus, the Board assigns no probative value to the appellant's purported assertions of a causal relationship between the cause of the Veteran's death, lung cancer, and events in service, to include asbestos exposure.  

Although the Board is sympathetic to the appellant's assertions, fully understands her position, and by no means wishes to minimize the honorable period of service the Veteran provided, the claim for entitlement to service connection for the cause of Veteran's death must be denied.  The evidence of record simply does not establish either on a direct or presumptive basis that the Veteran's lung cancer was caused by his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


